           Case 1:21-cr-00028-APM Document 125 Filed 04/01/21 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                           *
                                                   *
                     vs.                           *        Case No. 1:21-cr-00028-APM-2
                                                   *
DONOVAN CROWL                                      *
         Defendant                                 *
                                                   *

                                                ooOoo

      CONSENT MOTION TO MODIFY CONDITIONS OF PRETRIAL RELEASE

        Donovan Crowl, by his undersigned counsel, respectfully requests that this Honorable Court

modify its Order to authorize Mr. Crowl to utilize a flip-phone style cell phone with no internet data

plan and to share his monthly bill with his Pretrial Services Officer. In support, he states as follows:

        1.        The Order releasing Mr. Crowl to home incarceration prohibits Mr. Crowl from

“hav[ing] any access to computers, smartphones, tablets, or any device that would allow him to

communicate through either encrypted or non-encrypted applications.” Detention Order (ECF 115),

condition 7(s).

        2.        In the rural area where Mr. Crowl is residing, there is no cost-effective ability to

install a land-line telephone. Cell phones on the market all include a text messaging capability,

which would appear to run afoul of the limitations in the Court’s Order.

        3.        Mr. Crowl requires a telephone to communicate with the Court for virtual hearings;

his counsel and her staff; the Pretrial Services Office supervising him; the Veterans Administration

and other health care providers; and friends and family members, not associated or affiliated with

the Oath Keepers.1

       1
        Condition 7(g) prohibits Mr. Crowl from having contact with “anyone associated affiliated
with Oath Keepers.”
         Case 1:21-cr-00028-APM Document 125 Filed 04/01/21 Page 2 of 2




       4.      After consultation with Government counsel, Mr. Crowl requests that the Court

modify its Order to permit Mr. Crowl to use a flip phone, with no internet data-plan, that would

allow him to make voice calls and send text messages to communicate with the Court; his counsel,

including a defense paralegal and investigator working under the direction and control of defense

counsel, and experts engaged by the defendant to assist in the representation; with the Pretrial

Services Office; the Veterans Administration and other health care providers; and other friends and

family members, not affiliated with the Oath Keepers.

       5.      In addition, Mr. Crowl will be required to share his monthly bills that reflect call/text

records with his Pretrial Services Officer, to make sure he is only using the device for lawyer

communications and other permitted entities or persons.

       6.      Government counsel consent to this request.

                                                       Respectfully submitted,

                                                       /s/ Carmen D. Hernandez
                                                       Carmen D. Hernandez
                                                       Bar No. MD 03366
                                                       7166 Mink Hollow Rd
                                                       Highland, MD 20777
                                                       240-472-3391
                                                       chernan7@aol.com

                                 CERTIFICATE OF SERVICE

       I hereby certify that the instant notice was served on all counsel of record 1st day of April,
2021 on all counsel of record via ECF.



                                                       /s/ Carmen D. Hernandez
                                                       Carmen D. Hernandez




                                                  2
